 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (“Agreement”) is by and between I-Sector Corporation, a
Delaware corporation with principal offices at 6401 Southwest Freeway, Houston,
Texas 77074 (“Company”) and Larry I. Lawhorn, an individual residing at 16622
Canterra Way, Houston, TX 77095 (“Employee”) and is effective April 4, 2005.
     In consideration of Employee’s employment or continued employment in a new
position by Company and any additional compensation or benefits that Company may
now or from time to time bestow upon Employee, Employee and Company agree as
follows:
     1. Employment. Company hereby employs or continues to employ Employee
subject to the terms hereof, and Employee hereby accepts such employment upon
such terms. As used in this Agreement, the word “Employee” shall be deemed to
include, but not be limited to, Company’s Sales Agents and Sales Managers.
     2. Compensation. Employee shall be compensated by Company as set forth in
Attachment “A” attached hereto and made a part hereof. Any and all compensation,
bonus programs, commission programs and stock incentive programs which are paid
or which arise incident to the employment relationship created by this
Agreement, other than the one-time cash payment described hereinafter, are
discretionary and may be changed from time to time at the sole discretion of
Company.
     3. Duties, Responsibilities. Employee shall function in whatever
capacity(ies) Company shall assign, whether for Company or its subsidiary(ies)
and shall report to such executive officer, or other designated superior of
Employee, of Company or such subsidiary(ies) as may be designated from time to
time. Employee shall perform the usual functions of such position(s) and
functions as directed by such executive officer or superior from time to time.
Employee shall truthfully, completely and accurately make, maintain and preserve
all records and reports that Company may from time to time request or require.
Employee shall also perform other duties for Company and its subsidiary(ies) as
Company may otherwise reasonably order and direct through such executive officer
and/or superior. Employee’s employment shall be subject to the policies of
Company now or hereafter adopted.
     4. Outside Business Interests. Employee agrees to faithfully devote all of
his/her time, energy, and skill to his/her employment with Company on a
full-time basis for at least forty (40) hours per week, Mondays through Fridays
of each successive calendar month, but exclusive of holidays set by Company and
vacation periods in accordance with Company’s policies. Employee shall not,
while employed hereunder, be engaged in any other business activity, unless
consented to in writing by Company. Notwithstanding the foregoing, Employee may
engage in passive personal investments that do not interfere with the business
and affairs of Company or interfere with the performance of Employee’s duties to
Company. Employee represents and warrants to Company that this Agreement, the
performance of his/her obligations under this Agreement or the employment
relationship between Company and Employee under this Agreement do not and will
not violate or conflict with any non competition (as pertaining to being
employed by a competitor), non-solicitation (as pertaining to customers),
non-interference (as pertaining to employees, agents or servants) or
confidentiality agreement (as pertaining to trade secrets and other confidential
information), or any other obligation to which Employee is subject. Employee
also represents and warrants to Company that he/she will not use the trade
secrets or other confidential information of former employers or others in
connection with his/her employment by Company.
     5. Fiduciary Duties. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Company. Employee agrees to not act or fail to act in any
manner that would injure the business, interests, or reputation of Company or
any of its Affiliates (as defined below in paragraph 6). Additionally, Employee
agrees to immediately disclose to an executive officer or Employee’s immediate
superior all information and business opportunities pertaining to the business
of Company and any of its Affiliates learned of by Employee while employed by
Company and not to appropriate for Employee’s benefit or that of any third party
such opportunities or information.
Initials: (Initials LL and JL) [h28081initials.gif]

Page 1 of 6



--------------------------------------------------------------------------------



 



     6. Dishonesty. If at any time Employee becomes aware, or believes, that any
other employee, agent or servant of Company, or any third party, is or appears
to be (a) removing, concealing, transferring or using any property or funds of
Company for the benefit of anyone other than Company or is otherwise not
authorized by Company to do so, or (b) divulging, providing or otherwise
disseminating in any manner not authorized by Company any of Company’s
Confidential Information (as defined in the Confidentiality, Development and
Non-Interference Agreement (“Confidentiality Agreement”) to be executed by
Employee concurrently herewith) to any third person not authorized by Company to
possess such Confidential Information, Employee shall immediately communicate
his/her knowledge or belief as to such matters to an executive officer of
Company or to his/her immediate superior.
     7. Restrictive Covenants. Employee agrees that the following covenants are
reasonable and necessary to protect Company’s interests, including but not
limited to its trade secrets and other confidential information, and therefore
agrees to the following covenants which are agreed to be ancillary to the
Confidentiality Agreement to be executed by Employee concurrently herewith.
Employee agrees as follows:

  (a)   That certain Confidentiality Agreement entered into by and between
Company and Employee (as of dates below) is incorporated herein and hereat by
reference for all pertinent purposes and such Confidentiality Agreement and all
of its terms and provisions shall be deemed a part hereof and shall be
enforceable hereunder separate and distinct from its enforceability as a
separate agreement, e.g., it shall be enforceable as a separate and distinct
agreement as well as being enforceable as a part hereof; and

      Employee further agrees that he/she will not, while at any time employed
by Company and for a period of eighteen (18) months following the termination of
such employment, whether as an individual, or in any capacity, directly or
indirectly:

  (b)   In competition with Company solicit or sell or participate in any way
concerning a sale of products or services similar to Company’s products or
services to any customer or client which Employee at any time solicited or sold
for Company; and     (c)   Induce or attempt to induce any distributor, vendor,
representative, agent or contractor of Company to terminate or modify its
business relationship with Company;     (d)   Induce or attempt to induce any of
(i) Company’s customers or clients or (ii) individuals or entities who/which
have been customers or clients of Company within the 12 months preceding
Employee’s termination of employment with Company, to terminate or in any way
modify its business relationship with Company; and     (e)   Solicit, divert or
take away, or attempt to solicit, divert or take away, from Company, any
individuals or entities who (i) are Company’s customers or clients or
(ii) who/which have been customers or clients of Company within the 12 months
preceding Employee’s termination of employment with Company; and

      Employee further agrees that:

  (f)   In the event any court of competent jurisdiction at any time determines
that all or any part of the above and foregoing restrictive covenant(s) to be
unenforceable, in whole or in part, then in that event Employee hereby waives
(and covenants not to sue Company) whatever cause(s) of action he or she might
otherwise have (whether under any antitrust law(s) or otherwise) against Company
because of its attempt to enforce same; and     (g)   Enforcement of the above
paragraphs 7 (b) through (e), inclusive, is the only practical means of
enforcing paragraph 7(a), above, and of enforcing the Confidentiality Agreement.
Employee agrees that enforcement of paragraphs 7 (b) through (e), inclusive, is
necessary to

Initials: (Initials LL and JL) [h28081initials.gif]

Page 2 of 6



--------------------------------------------------------------------------------



 



      protect Company’s goodwill and other business interests. Paragraphs 7
(a) through (e), inclusive, shall be deemed ancillary to the Confidentiality
Agreement. Employee agrees that all of the provisions of this Agreement and the
Confidentiality Agreement are valid and enforceable as written and according to
their terms. For purposes of this Agreement, the following definitions shall
apply: (a) “Company” shall be deemed to mean and refer to the entity named in
the first paragraph hereof; (b) “Parent” shall be deemed to mean and refer to
any corporation which, directly or indirectly, controls Company or the referred
to subsidiaries through ownership or control of at least 80% of the authorized,
issued and outstanding shares of the common voting stock of Company or each of
such subsidiaries; (c) the word “Affiliates” includes Company’s Parent (if any)
and subsidiaries of Company or Company’s Parent (if any). The obligations of
Employee as to this paragraph 7 hereof shall apply to Company and its
Affiliates, in which case such Affiliates shall be deemed to be third party
beneficiaries of such paragraph. The obligations of Company hereunder shall not
apply to such Parent and/or subsidiaries.

     8. Assignment. This Agreement applies to Company and its subsidiaries,
Affiliates, successors, assigns or its associated companies. Company may assign
this Agreement at any time without notice (but Employee cannot). This Agreement
is personal to Employee and no individual or entity shall have any interest in
same except Employee, personally, on the one hand, and Company and its
subsidiaries, Affiliates, successors, assigns or its associated companies, on
the other hand.
     9. Savings Clause — Non-Waiver. The failure of Company to at any time
enforce any provision hereof shall never be construed to be a waiver of such
provision or of the right of Company to enforce each and every provision hereof
at any time. In the event any paragraph, provision or clause, or any combination
of same hereof shall be found or held to be unenforceable at law or in equity,
or under any ordinance, statute or regulation, such finding or holding shall not
in any way affect the other paragraphs, provisions and clauses which shall
remain in full force and effect.
     10. Attorney’s Fees — Venue. Employee agrees to pay Company its actual
attorney’s fees and out-of-pocket costs (including all travel expense of counsel
and witnesses) which Company incurs by virtue of Employee’s employment by
Company, including any litigation by which Company seeks to enforce any
provision hereof. This Agreement shall be governed by the internal laws, and not
the law of conflicts, of the State of Texas, or, at Company’s option, governed
by the internal laws of the state or states where this Agreement, and/or any of
its provisions, may be at issue in any litigation involving Company, in all
respects. Venue respecting any litigation arising from this Agreement and/or
Employee’s employment with Company shall, at Company’s option, be properly laid
only in a court of competent jurisdiction in Harris County, Texas. Each party
hereto acknowledges and agrees that it has had the opportunity to consult with
its own legal counsel in connection with the negotiation of this Agreement and
that it has bargaining power equal to that of the other party hereto in
connection with the negotiation, execution and delivery of the Agreement.
Accordingly, the parties hereto agree that the rule of contract construction
that an agreement shall be construed against the drafter shall have no
application in the construction or interpretation of this Agreement.
     11. Termination. Employee’s employment by Company may be terminated at any
time by either party, with or without cause. No severance pay or benefits will
be paid upon termination of employment under this Agreement. The covenants and
agreements of Employee set forth in paragraph 7 are of a continuing nature and
shall survive the expiration, termination or cancellation of this Agreement and
Employee’s employment with Company regardless of the reason(s) for such
termination or cancellation.
     12. Consideration For This Agreement. In addition to the employment, or
continued employment, of the Employee by Company, and in addition to the mutual
covenants and promises of the parties contained herein, Company shall,
contemporaneous with the execution of this Agreement by Employee, or within
thirty days thereafter, pay to Employee additional and special consideration of
a one-time cash payment of $100.00 as additional and special consideration to
support the covenants and agreements of Employee contained herein. Such $100.00
is paid for both this Agreement and the Confidentiality Agreement.
Initials: (Initials LL and JL) [h28081initials.gif]

Page 3 of 6



--------------------------------------------------------------------------------



 



     13. Miscellaneous. Employee has no authority, express or implied, to assume
or create any obligation on behalf of or in the name of Company. Employee shall
have no authority to make representations, warranties or guarantees not herein
stated (and Company makes no warranty with respect to any product or service
sold by it except as otherwise specifically agreed in writing) unless otherwise
authorized, in writing, by Company. Employee may not make any allowances or
adjustments respecting customers without the written authorization of Company,
nor may Employee bind Company to any contract of employment, or otherwise,
without Company’s consent; nor may Employee endorse or cash Company’s checks or
commercial paper; nor may Employee maintain any bank account in the name of
Company. Employee hereby indemnifies and holds harmless Company from any and all
liability, cost or damage which Company may suffer by Employee’s breach of this
paragraph 13 and/or which Company may suffer because of any act or omission of
Employee.
     14. Defamation and Privacy. Employee shall refrain, both during and after
termination of the employment relationship between Company and Employee, from
publishing, uttering or otherwise disseminating any oral or written statements
about Company or its officers, directors, employees, agents or representatives
that are slanderous, libelous, or otherwise defamatory; or that disclose private
or confidential information about Company or its business affairs, officers,
directors, employees, agents or representatives that Employee knows or should
know is materially injurious to Company; or that constitute an intrusion into
the seclusion or private lives or business affairs of Company or its officers,
directors, employees, agents or representatives that Employee knows or should
know is materially injurious to Company; or that give rise to unreasonable
publicity about the private business affairs of Company or its officers,
directors, employees, agents or representatives; or that place Company or any of
its officers, directors, employees, agents or representatives in a false light
before the public; or that constitute a misappropriation of the name or likeness
of Company or its officers directors, employees, agents or representatives. A
violation or threatened violation of this prohibition may be enjoined by any
court of competent jurisdiction. The rights afforded Company under the provision
of this paragraph 14 are in addition to any and all rights and remedies
otherwise afforded by law or by this Agreement.
     15. Entire Agreement. This Agreement (including all written amendments
and/or modifications hereto and all documents ancillary hereto) constitutes the
entire agreement and understanding between the parties and it is expressly
agreed that no representations, promises, warranties or understandings, express
or implied, other than set forth herein or referred to herein, shall be binding
on either party. The Confidentiality Agreement is ancillary to this Agreement.
None of the provisions hereof shall be waived, altered or amended unless in
writing signed by the parties.
     16. Employee’s Certification. Employee HEREBY CERTIFIES THAT:

  (A)   EMPLOYEE RECEIVED A COPY OF THIS AGREEMENT AND THE CONFIDENTIALITY
AGREEMENT FOR REVIEW AND STUDY BEFORE HE/SHE WAS ASKED TO EXECUTE THEM;     (B)
  EMPLOYEE HAS READ SUCH AGREEMENTS CAREFULLY;     (C)   EMPLOYEE HAS HAD
SUFFICIENT OPPORTUNITY BEFORE HE/SHE EXECUTED SUCH AGREEMENTS TO ASK QUESTIONS
ABOUT NOT ONLY COMPANY, BUT ALSO THE PROVISIONS OF SUCH AGREEMENTS AND THAT IF
HE/SHE ASKED SUCH QUESTIONS HE/SHE RECEIVED COMPLETE AND SATISFACTORY ANSWERS TO
SAME;     (D)   EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW
THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT WITH AN ATTORNEY OF HIS/HER
CHOICE;     (E)   EMPLOYEE UNDERSTANDS WHAT HIS/HER RIGHTS ARE UNDER THE
AGREEMENTS AS WELL AS HIS/HER OBLIGATIONS, ESPECIALLY THE ANCILLARY COVENANTS;
AND

Initials: (Initials LL and JL) [h28081initials.gif]

Page 4 of 6



--------------------------------------------------------------------------------



 



  (F)   EMPLOYEE HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THE
AGREEMENTS AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.

     IN WITNESS WHEREOF, Employee has, on the date set forth below, affixed
his/her hand and Company has caused this Agreement to be executed by a duly
authorized officer, on the date set forth below.
(Signatures) [h28081employee.gif]
 
Initials: (Initials LL and JL) [h28081initials.gif]

Page 5 of 6



--------------------------------------------------------------------------------



 



Attachment “A”
To Employment Agreement
Salary shall be $13,333.33 per month, payable in accordance with Company’s
standard pay policies and procedures, which currently provide for a semi-monthly
payroll period. Pay shall be prorated for any partial pay period, if any.

  1.   Bonus of up to 20% of annual salary based on the following:

  a.   Up to 10% of total annual salary (paid pro rata from start date) if the
Company achieves net profit per share of $0.40 for its 2005 year, with the net
profit per share used to determine this bonus excluding any special non-cash
charges to net earnings as determined at the sole discretion of the compensation
committee of the board of directors.     b.   10% of annual salary if the
Company accomplishes all of the below for its 2005 year:

  i.   Timely filing of significant required SEC filings, with “significant” to
be determined by the compensation committee of the board of directors.     ii.  
A clean audit opinion, and no material weaknesses in the audit report.     iii.
  Development of scope, framework and budget for Sarbanes-Oxley compliance

  2.   Equity participation as set forth below.

  a.   Initial stock option grant for 30,000 shares of the common stock of
I-Sector, with exercise price equal to price on the date of grant (first day of
employment), with 1/5 vesting each year for five years.     b.   An opportunity
for an additional stock option grant for up to 20,000 shares on 4/1/06 and up to
20,000 shares on 4/1/07 based on attainment of annual bonus measurement goals
for previously completed calendar year.

  3.   Severance payment equal to three months salary if employment with the
Company is terminated subsequent to a change of control of the company.

Initials: (Initials LL and JL) [h28081initials.gif]

Page 6 of 6



--------------------------------------------------------------------------------



 



CONFIDENTIALITY. DEVELOPMENT AND NON-INTERFERENCE AGREEMENT
     THIS AGREEMENT (“Agreement”) is by and between I-Sector Corporation, Inc.,
a Delaware corporation with principal offices at 6401 Southwest Freeway,
Houston, Texas 77074 (“Company”) and Larry I. Lawhorn, an individual residing at
16622 Canterra Way, Houston, TX 77095 (Employee”) and is effective April 4, 2005
     In consideration of Employee’s employment or continued employment by
Company and any additional compensation or benefits that Company may now or from
time to time bestow upon Employee, Employee and Company agree as follows:
     1. Company Shall Provide Confidential Information. To the extent necessary
to perform his or her duties hereunder, Company shall provide to and/or will
give Employee access to pertinent Confidential Information (defined below) of
Company. In addition, because of the nature of Employee’s duties and
responsibilities to Company, Employee from time to time will have access or be
exposed to certain other Confidential Information of Company.
     2. Employees Who Sell Company’s Products and Services. As used in this
Agreement, the word “Employee” shall be deemed to include, but not be limited
to, Company’s Sales Agents and Sales Managers. In the event Employee deals, in
any way, with Company’s customers, Employee agrees that the empathy, rapport and
goodwill (collectively “goodwill”) he/she develops with Company’s customers are
extremely valuable and necessary for the sale(s) of Company’s products and
services to such customers and shall be deemed to be protectable and proprietary
interests of Company and not of Employee.
     3. Company’s Confidential Information. Employee agrees that all of
Company’s Confidential Information, whatever its nature and/or form and whether
obtained by Employee orally, by observation, by exposure to customers or other
persons, from written materials or otherwise, shall at all times be the
exclusive and confidential property of Company and shall be at all times
regarded, treated and protected as such by Employee in accordance with this
Agreement. Further, Employee agrees that Company’s Confidential Information of
which he/she learns at any time shall be deemed to have been provided by Company
to Employee, in confidence, irrespective of whether or not Company provided same
to Employee or whether prepared, discovered, developed or contributed to, wholly
or in part, by Employee or any other individual or entity during Employee’s
employment with Company or prior to such employment with Company. Employee
agrees that such Confidential Information is not only the proprietary and
protectable property of Company, but that it shall be treated and kept as secret
by Employee at all times and any unauthorized use and/or disclosure of same, or
any part thereof, will constitute a breach(es) of this Agreement and will
constitute a breach(es) of Employee’s fiduciary duty to Company regarding the
Confidential Information and will constitute a breach(es) of the confidential
relationship between Company and Employee regarding the Confidential
Information. Employee agrees that all of Company’s Confidential Information,
including but not limited to, the specific items listed in paragraph 3, below,
is not known to Company’s competitors and such competitors do not use such
specific information in their business. Employee further agrees that none of the
specific items listed in paragraph 3, below, are matters of public knowledge or
of general knowledge in the industry in which Company conducts its business;
Employee agrees that none of such specific items are readily ascertainable by
any competitor of Company by reasonable and ordinary means; Employee agrees that
Company’s Confidential Information is proprietary to, about or created by
Company and gives Company some competitive business advantage or the opportunity
of obtaining such advantage. Employee agrees that the unauthorized disclosure or
use of Company’s Confidential Information might be detrimental to the interests
of Company. Employee agrees that Company’s Confidential Information is not
typically disclosed by Company to, or known by third parties who are not
employed by Company. Employee agrees that Company’s Confidential Information
also includes, but is not limited to, information known by Employee to be
considered confidential by Company, or from all the relevant circumstances
considered confidential by Company, or from all the relevant circumstances
should reasonably be assumed by Employee to be confidential and proprietary to
Company. Employee agrees that Company utilizes continuing and effective means of
preserving
Initials: (Initials LL and JL) [h28081initials.gif]

Page 1 of 6



--------------------------------------------------------------------------------



 



the secrecy of its Confidential Information items, such as, but not limited to,
having its Employees enter into confidentiality agreements such as this
Agreement, provided, however, that failure to mark any document “confidential,”
or with word(s) of similar import, shall not affect the confidential nature of
such document or the information contained thereon. Employee agrees that
Company’s Confidential Information, which may be written, oral or otherwise,
includes, but is not limited to:

  (a)   Work product resulting from or related to work or projects performed or
to be performed for Company or for customers or clients of Company, including
but not limited to data bases, draft and other non-public written documents, the
interim and final lines of inquiry, hypotheses, research and conclusions related
thereto and the methods, processes, procedures, analyses, techniques and audits
used in connection therewith;     (b)   Computer software of any type or form in
any stage of actual or anticipated research and development, including but not
limited to programs and program modules, routines and subroutines, processes,
algorithms, design concepts, design specifications (design notes, annotations,
documentation, flowcharts, coding sheets, and the like), source codes, object
codes and load modules, programming, program patches and system designs;     (c)
  Information relating to the Company’s proprietary rights prior to any public
disclosure thereof, including but not limited to the nature of the proprietary
rights, production data, technical and engineering data, test data and test
results, the status and details of research and development of products and
service, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including, without limitation, patents, copyrights
and trade secrets);     (d)   Internal Company personnel and financial
information, lists or other documents which identify vendor names and other
vendor information (including vendor characteristics, services and agreements),
information concerning the identification and nature of goods or services
provided by vendors, purchasing and internal cost information, internal service
and operational manuals, and the manner and methods of conducting Company’s
business;     (e)   Business, marketing and development plans, price and price
discounting policies and practices, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of Company which have been or are
being discussed;     (f)   Names, lists or compilations of customers or clients
and their representatives, contracts and their contents and parties, customer or
client services, and the type, quantity, specifications and contents of products
and services purchased, leased, licensed or received by customers or clients of
Company;     (g)   Information provided to Company by any individual or entity;
    (h)   Contracts with, or developed by Company for use with customers,
agents, vendors of Company, or any other individual or entity, including without
limitation, the terms and conditions thereof;     (i)   Any and all materials
printed by or for Company and utilized by Company in any manner in the conduct
of its business;     (j)   All information generated by computer software
utilized by Company in the conduct of         its business;     (k)   Company’s
computer data bases and any information going into or coming out of Company’s
computers;

Initials: (Initials LL) [h28081w.gif]

Page 2 of 6



--------------------------------------------------------------------------------



 



  (l)   Information concerning Company’s customers, including but not limited to
customer identity, customer needs and products and/or services requirements,
specific products and quantities of same purchased by customers, specific prices
paid for Company’s products and services by customers, specific quantities of
Company’s products and services purchased by customers, commissions paid on the
sales made to customers, payment history of customers, identification of and all
information concerning the buyers (purchasing agents) employed by the customers,
histories of customer purchases, all notes or memoranda containing any customer
information, and all information concerning customers, customer lists (which
shall be deemed to mean any printed material containing, relating to or
referring to any customer or customer information), price books, prices, price
lists, price calculations, i.e., any information having to do with the prices
Company charges its customers for Company’s products;     (m)   Any and all
information concerning Company’s personnel, whether sales or in-house personnel;
any and all information concerning commissions and/or other compensation and/or
bonuses paid to Employees; any and all information concerning the effectiveness
of, volume of sales made by, and profitability of sales made by each Company
Employee responsible for making sales; Company’s sales strategies, sales
procedures, promotion of sales and sales proposals and/or bids and/or any
information concerning Company’s solicitation for and sales of its products and
services; general price lists, special price lists, e.g., for “national
accounts” or other favored customer accounts; all other information and/or data
relating in any manner to Company and/or its business which is learned of and/or
which comes into the possession of Employee and/or any other Company employee
while employed by Company; all information utilized by Employee and/or any other
Company employee while employed by Company, irrespective of when or through what
or whom learned of. Company’s Confidential Information includes, but is not
limited to, information that Employee would not have learned of but for his/her
employment by Company.

     Employee agrees that each, every and all of the above listed specific items
of Company’s Confidential Information are and shall be deemed trade secrets in
accordance with the definitions of trade secrets stated in comment b to the
Restatement (First) of Torts § 757 (“Restatement”) and the Uniform Trade Secrets
Act (“UTSA”). Employee further agrees that such trade secrets are and shall be
deemed to be Company’s Confidential Information. Employee agrees that such
Confidential Information shall be protectable by Company as its trade secret(s)
and/or confidential information notwithstanding that, technically, any given
specific item of Confidential Information, at issue, may not satisfy the
definition(s) of trade secrets as stated above or as contained in the
Restatement or UTSA. Employee agrees that it is the intent of this Agreement and
is the intent of Employee, and in light of the consideration paid by Company to
Employee for his/her entering into this Agreement, that this Agreement shall be
fully enforceable and the specific items of Confidential Information as stated
herein shall be protectable by injunctive relief, among other remedies, even
though such items do not rise to the dignity of trade secret(s) as defined by
the Restatement, UTSA or by any other law(s) of the State of Texas. Confidential
Information shall not include information publicly known other than as a result
of a disclosure by Employee in breach of this Agreement. The phrase “publicly
known” shall mean readily accessible to the public, or others engaged in the
industry(ies) in which Company engages, in a written publication and shall not
include information which is only available by a substantial searching of the
published literature or information the substance of which must be pieced
together from a number of different publications and sources, or by focused
searches of literature guided by Confidential Information. The burden of proving
that information is not confidential or secret shall be on the party asserting
such exclusion. For purposes of this Agreement, the following definitions shall
apply: (a) “Company” shall be deemed to mean and refer to the entity named in
the first paragraph hereof; (b) “Parent” shall be deemed to mean and refer to
any corporation which, directly or indirectly, controls Company or the referred
to subsidiaries through ownership or control of at least 80% of the authorized,
issued and outstanding shares of the common voting stock of Company or each of
such subsidiaries; (c) the word “Affiliates” includes Company’s Parent (if any)
and subsidiaries of Company or Company’s Parent (if any). The obligations of
Employee as to paragraphs 3, 4, 5, 6 and 7 hereof shall apply to Company and its
Affiliates, in which case such Affiliates shall be
Initials: (Initials LL) [h28081w.gif]

Page 3 of 6



--------------------------------------------------------------------------------



 



deemed to be third party beneficiaries of such paragraph. The obligations of
Company under this Agreement shall not apply to such Affiliates.
     4. Covenants of Employee. As a consequence of Employee’s acquisition or
anticipated acquisition of Confidential Information, Employee will occupy a
position of trust and confidence with respect to Company’s affairs and business.
Employee acknowledges that Company’s Confidential Information is/are valuable,
special and unique assets of Company, which Company uses in its business to
obtain competitive advantage over its competitors that do not know or use such
information. In view of the foregoing and of the consideration being provided to
Employee by Company for the execution of this Agreement, Employee agrees that it
is reasonable and necessary that Employee make the following covenants. Employee
does hereby covenant and agree as follows:

  (a)   That he/she will at all times keep in strict confidence, and will not,
either directly or indirectly (other than in the regular course of Company’s
business), copy, transfer, make known, divulge, reveal, furnish, make available
for use, disclose, publish, make available to others, misappropriate or use, at
any time, any of Company’s Confidential Information; and     (b)   That he/she
will safeguard all of Company’s Confidential Information at all times so that
it, or any of it, is not exposed to, or taken by, unauthorized persons, and
Employee shall exercise his/her best efforts at all times to assure such
Confidential Information’s safekeeping, confidentiality and secrecy; and     (c)
  That the prohibitions against Employee regarding Company’s Confidential
Information contained in this paragraph 4, include but are not limited to,
disclosing the fact that any similarity exists between the Confidential
Information and information independently developed by any third party, and
Employee understands that such similarity does not excuse Employee from abiding
by his or her covenants or other obligations under this Agreement.     (d)  
That the prohibitions against Employee’s use, copying or transfer of
Confidential Information includes, but is not limited to, selling, licensing or
otherwise exploiting, directly or indirectly, any products or services
(including data bases, written documents and software in any form) which embody
or are derived from Confidential Information, or exercising judgment in
performing analyses based upon knowledge of Confidential Information.     (e)  
That the certain Employment Agreement entered into by and between Company and
Employee (as of dates below) is incorporated herein and hereat by reference for
all pertinent purposes and such Employment Agreement and all of its terms and
provisions shall be ancillary to this Agreement and shall be deemed a part
hereof and shall be enforceable hereunder separate and distinct from its
enforceability as a separate agreement, e.g., it shall be enforceable as a
separate and distinct agreement as well as being enforceable as a part hereof
and shall be deemed to be ancillary to this Agreement.

     5. Return of Confidential Material. Employee shall turn over to Company all
originals and copies of materials containing Confidential Information in the
Employee’s possession, custody, or control upon request or upon termination of
the Employee’s employment with Company. Upon termination of his/her employment
with Company, Employee agrees to attend a termination interview with one of
Company’s executive officers to confirm turnover of such materials and to
discuss any questions Employee may have about his/her continuing obligations
under this Agreement.
     6. Inventions. Any and all inventions, products, discoveries, improvements,
copyrightable works, trademarks, service marks, ideas, processes, formulae,
methods, designs, techniques or trade secrets (collectively hereinafter referred
to as Inventions’) made, developed, conceived or resulting from work performed
by Employee (alone or in conjunction with others, during regular hours of work
or otherwise) while Employee is employed by Company and which may be directly or
indirectly useful in, or related to, the business of Company (including .without
limitation, research and development activities of Company), or which are made
using any equipment, facilities,
Initials: (Initials LL) [h28081w.gif]

Page 4 of 6



--------------------------------------------------------------------------------



 



Confidential Information, materials, labor, money, time or other resources of
Company, shall be promptly disclosed by Employee to one of Company’s executive
officers, and shall be deemed Confidential Information for purposes of this
Agreement, and shall be Company’s exclusive property. Employee shall, upon
Company’s request, execute any documents and perform all such acts and things
which are necessary or advisable in the opinion of Company to cause issuance of
patents to, copyrights for, or otherwise obtain recorded protection of rights to
intellectual property for, Company with respect to Inventions that are to be
Company’s property under this Section, or to transfer to and vest in Company
full and exclusive right, title and interest in and to such Inventions;
provided, however, that the expense of securing any such protection of right to
Inventions shall be borne by Company. In addition, Employee shall, at Company’s
expense, assist Company in any proper manner in enforcing any inventions that
are to be or become Company’s property hereunder against infringement by others.
Employee shall keep confidential and will hold for Company’s sole use and
benefit any invention that is to be Company’s exclusive property under this
Section for which full recorded protection of right has not been or cannot be
obtained.
     7. Non-interference With Company’s Employees. During Employee’s employment
with Company, and for a period of 18 months immediately following Employee’s
termination (voluntary or otherwise), Employee shall not, directly or
indirectly: (a) induce, or aid others to induce, any Company employee to
terminate his or her employment with Company; (b) induce any Company employee to
do, or not do, as the case may be, anything which violates his/her oral or
written employment agreement with Company; (c) hire, attempt to hire, contact or
solicit with respect to hiring any employee of Company. Moreover, in recognition
of the status of the compensation and effectiveness of Company employees as
Confidential Information, Employee shall not solicit or aid others to solicit
Company employees for, or offer to them, competitive employment. Additionally,
Employee agrees not to interfere with the business of Company in any manner
including, without limitation, inducing any consultant or independent contractor
to terminate or modify such person’s relationship with Company. For purposes of
this paragraph 7, “Employee” shall be deemed to mean agents, servants,
representatives and other individuals having an employer/employee relationship
with Company or who had such a relationship with Company within the 12 months
preceding the commencement of the restricted activities of Employee as stated
above.
     8. Consideration For This Agreement. In addition to the employment, or
continued employment, of the Employee by Company, and in addition to the mutual
covenants and promises of the parties contained herein, Company shall,
contemporaneous with the execution of this Agreement by Employee, or within
thirty days thereafter, pay to Employee additional and special consideration of
a one-time cash payment of $100.00 as additional and special consideration to
support the covenants and agreements of Employee contained herein. Such $100.00
is paid for both this Agreement and the Employment Agreement.
     9. Employee’s Certification. Employee HEREBY CERTIFIES THAT:

  (A)   EMPLOYEE RECEIVED A COPY OF THIS AGREEMENT AND THE EMPLOYMENT AGREEMENT
FOR REVIEW AND STUDY BEFORE HE/SHE WAS ASKED TO EXECUTE THEM;     (B)   EMPLOYEE
HAS READ SUCH AGREEMENTS CAREFULLY;     (C)   EMPLOYEE HAS HAD SUFFICIENT
OPPORTUNITY BEFORE HE/SHE EXECUTED SUCH AGREEMENTS TO ASK QUESTIONS ABOUT NOT
ONLY COMPANY, BUT ALSO THE PROVISIONS OF SUCH AGREEMENTS AND THAT IF HE/SHE
ASKED SUCH QUESTIONS HE/SHE RECEIVED COMPLETE AND SATISFACTORY ANSWERS TO SAME;
    (D)   EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW THIS
AGREEMENT AND THE EMPLOYMENT AGREEMENT WITH AN ATTORNEY OF HIS/HER CHOICE;

Initials: (Initials LL) [h28081w.gif]

Page 5 of 6



--------------------------------------------------------------------------------



 



  (E)   EMPLOYEE UNDERSTANDS WHAT HIS/HER RIGHTS ARE UNDER THE AGREEMENTS AS
WELL AS HIS/HER OBLIGATIONS, ESPECIALLY THE ANCILLARY COVENANTS; AND     (F)  
EMPLOYEE HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THE AGREEMENTS AND
DOES HEREBY ACCEPT AND AGREE TO THE SAME.

     IN WITNESS WHEREOF, Employee herewith affixed his/her hand and Company has
caused this Agreement to be executed by a duly authorized officer, all on the
day and year below mentioned.
(Signatures) [h28081employee2.gif]
 
Initials: (Initials LL) [h28081w.gif]

Page 6 of 6